ineffective assistance of trial counsel, a petitioner must demonstrate that
                 trial counsel's performance was deficient in that it fell below an objective
                 standard of reasonableness, and resulting prejudice such that there is a
                 reasonable probability that, but for trial counsel's errors, the outcome of
                 the proceedings would have been different. Strickland v. Washington, 466
U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683 P.2d
504, 505 (1984) (adopting the test in Strickland). Both components of the
                 inquiry must be shown, Strickland, 466 U.S. at 697, and the petitioner
                 must demonstrate the underlying facts by a preponderance of the
                 evidence, Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We
                 give deference to the district court's factual findings if supported by
                 substantial evidence and not clearly erroneous but review the court's
                 application of the law to those facts de novo.      Lader v. Warden, 121 Nev.
682, 686, 120 P.3d 1164, 1166 (2005).
                             First, appellant claims that trial counsel was ineffective for
                 failing to object to the exclusion of all of the DNA evidence. Appellant fails
                 to demonstrate that he was prejudiced. Because the DNA evidence that
                 appellant claims should not have been excluded was neutral at best,
                 appellant fails to demonstrate a reasonable probability of a different
                 outcome at trial had the DNA evidence been admitted. Therefore, the
                 district court did not err in denying this claim.
                             Second, appellant claims that trial counsel was ineffective for
                 failing to timely notice Meyer as a witness. Appellant fails to demonstrate
                 that counsel was deficient. At the evidentiary hearing, trial counsel
                 testified that appellant refused to inform him of what Meyer would testify
                 about. It was not until the night before the first day of trial that trial
                 counsel learned what Meyer would testify about. Therefore, trial counsel

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
                was not deficient for failing to timely notice Meyer as a witness.
                Accordingly, the district court did not err in denying this claim.
                            Third, appellant claims that trial counsel was ineffective for
                failing to object to several instances of prosecutorial misconduct during
                closing arguments. Appellant fails to demonstrate that counsel was
                deficient or that he was prejudiced. Trial counsel testified at the
                evidentiary hearing that he could not pay attention to the State's closing
                argument because appellant would not stop talking to him. Therefore,
                trial counsel was not deficient for failing to object to the alleged instances
                of prosecutorial misconduct. Further, appellant fails to demonstrate a
                reasonable probability of a different outcome at trial had trial counsel
                objected because sufficient evidence was presented that appellant
                possessed the drugs and guns. Further, the jury was instructed that the
                statements, arguments, and opinions of counsel were not to be considered
                as evidence. Therefore, the district court did not err in denying this claim.
                            Fourth, appellant claims that trial counsel was ineffective for
                failing to cross-examine Barker with her inconsistent statements.
                Appellant fails to demonstrate that trial counsel was deficient or that he
                was prejudiced. Appellant fails to demonstrate that Barker's statements
                were inconsistent. Further, he fails to demonstrate a reasonable
                probability of a different outcome at trial had trial counsel asked her
                about those statements. Therefore, the district court did not err in
                denying this claim.
                             Next, appellant claims that the district court erred by denying
                his claims of ineffective assistance of appellate counsel To prove
                ineffective assistance of appellate counsel, a petitioner must demonstrate
                that counsel's performance was deficient in that it fell below an objective

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I907A
                standard of reasonableness, and resulting prejudice such that the omitted
                issue would have a reasonable probability of success on appeal. Kirksey v.
                State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996). Appellate counsel is
                not required to raise every non-frivolous issue on appeal. Jones v. Barnes,
                463 U.S. 745, 751 (1983). Rather, appellate counsel will be most effective
                when every conceivable issue is not raised on appeal. Ford v. State, 105
Nev. 850, 853, 784 P.2d 951, 953 (1989). Both components of the inquiry
                must be shown. Strickland, 466 U.S. at 697. We give deference to the
                court's factual findings if supported by substantial evidence and not
                clearly erroneous but review the court's application of the law to those
                facts de novo. Lader, 121 Nev. at 686, 120 P.3d at 1166.
                            First, appellant claims that appellate counsel was ineffective
                for failing to raise claims on appeal that the State committed prosecutorial
                misconduct during closing arguments. Appellant fails to demonstrate that
                the claims had a reasonable probability of success on appeal for the
                reasons discussed above. Therefore, the district court did not err in
                denying this claim.
                            Second, appellant claims that appellate counsel was
                ineffective for failing to provide this court with a pretrial hearing
                transcript that demonstrates that the State agreed not to introduce bad
                act evidence that appellant was wanted for other crimes. Appellant claims
                that had appellate counsel provided this transcript, his claim that the
                State improperly introduced bad act evidence would have been granted on
                appeal. Appellant fails to demonstrate that appellate counsel was
                deficient or that he was prejudiced. The transcript cited by appellant only
                demonstrates that the State agreed not to introduce evidence that
                appellant was being followed by the Repeat Offender Program officers.

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                 There is no indication that the State agreed not to inform the jury that
                 appellant was wanted for a misdemeanor, which was the basis for the stop
                 of appellant. 1 Therefore, appellant fails to demonstrate a reasonable
                 probability of success on appeal had appellate counsel provided the
                 transcript, and the district court did not err in denying this claim.
                             Third, appellant claims that appellate counsel was ineffective
                 for failing to appeal the district court's decision to exclude all of the DNA
                 evidence. As discussed above, the DNA evidence was at best neutral, and
                 appellant fails to demonstrate that there was a reasonable probability of
                 success on appeal had appellate counsel raised this claim. Therefore, the
                 district court did not err in denying this claim.
                             Fourth, appellant claims that appellate counsel was ineffective
                 for failing to argue on appeal that the evidence of trafficking in a
                 controlled substance and being a felon in possession of a firearm was
                 insufficient. Appellant fails to demonstrate that appellate counsel was
                 deficient or that he was prejudiced because the evidence supporting the
                 convictions, when viewed in the light most favorable to the State, was
                 sufficient to establish guilt beyond a reasonable doubt as determined by a
                 rational trier of fact. NRS 453.3385(1); NRS 202.360; Jackson v. Virginia,
                 443 U.S. 307, 319 (1979); McNair v. State, 108 Nev. 53, 56, 825 P.2d 571,
                 573 (1992). Therefore, the district court did not err in denying this claim.
                             Fifth, appellant claims that appellate counsel was ineffective
                 for failing to consult with him about the appeal. Appellant fails to


                      lAppellant's claim that trial counsel was ineffective for failing to
                 object to the State's use of the prior bad acts fails for the same reason.
                 The State never agreed not to mention that appellant was wanted for a
                 misdemeanor.

SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    e
                 demonstrate that he was prejudiced because he failed to demonstrate that
                 there were any claims that appellate counsel should have raised that had
                 a reasonable probability of success on appeal. Therefore, the district court
                 did not err in denying this claim.
                             Finally, appellant claims that the State committed
                 prosecutorial misconduct when it argued in closing arguments that no one
                 else could have put the duffel bag in the car and that Meyer had no
                 connection whatsoever to the car and evidence found there. Appellant
                 failed to allege this claim in terms of him receiving ineffective assistance
                 of counsel. Therefore, to the extent that appellant attempted to raise this
                 claim as an ineffective-assistance-of-counsel claim, he failed to provide
                 cogent argument. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6
                 (1987). Further, to the extent that he raised this as strictly a
                 prosecutorial misconduct claim, this claim should have been raised on
                 direct appeal from his judgment of conviction and sentence and appellant
                 failed to demonstrate good cause for his failure to do so.         See NRS
                 34.810(1)(b)(2). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                      Pickering


                                                       Pa...o.
                                                      Parragpjr-re
                                                                  t% "tr            J.



                                                                                    J.
                                                      Saitta
SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A    e
                   cc:   Second Judicial District Court Dept. 10
                         Hon. Steven P. Elliott, Senior Judge
                         Janet S. Bessemer
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A    er.